Citation Nr: 1532923	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  03-34 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for hypertension. 

2. Entitlement to service connection for a right upper extremity disorder to include arthritis. 

3. Entitlement to service connection for a left upper extremity disorder to include arthritis.



REPRESENTATION

Appellant represented by:	John Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1943 to October 1945 and additional duty with the Iowa Army National Guard.  He participated in combat and was awarded both the Air Medal and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veteran Affairs (VA) Regional Office (RO) located in Des Moines, Iowa.  In a May 2002 rating determination, the RO, in pertinent part, denied service connection for hypertension.  In July 2003, the RO, in pertinent part, denied service connection for a right upper extremity disorder to include arthritis, and a left upper extremity disorder to include arthritis.

In October 2007, the Board remanded the issues of service connection for hypertension, a right upper extremity disorder to include arthritis, and a left upper extremity disorder to include arthritis, to the RO for additional action.

In September 2009, the Board advanced the Veteran's appeal on the docket upon its own motion.  In September 2009, May 2011 and March 2012, the Board remanded the issues of service connection for hypertension, a right upper extremity disorder to include arthritis, and a left upper extremity disorder to include arthritis to the RO for additional action.  

In a December 2013 decision, the Board denied service connection for hypertension, a right upper extremity disorder, to include arthritis, and a left upper extremity disorder, to include arthritis.  The Veteran subsequently appealed the Board's decision on these issues to the United States Court of Appeals for Veterans Claims (Court).  

In a January 2015 Joint Motion for Remand (JMR), the parties requested that the issues of service connection for hypertension; a right upper extremity disorder to include arthritis; and a left upper extremity disorder to include arthritis, be vacated and remanded for actions consistent with the JMR.  Later that month, the Court remanded this matter to the Board for actions consistent with the JMR.  

In the February 2015 decision, the Board remanded the issues of entitlement to an effective date earlier than November 12, 2002, for the grants of service connection and the assignments of 20 percent disability evaluations for arthritis of the lumbar spine and right lower extremity radiculopathy, to include whether CUE exists in the March 2014 rating determination assigning the effective dates of service connection and the 20 percent disability evaluations pursuant to Manlicon v. West, 12 Vet. App. 238 (1999) for the issuance of a statement of the case.  These issues are the subject of the prior remand and remain in remand status.  Therefore the Board will not address these issues.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not sustain a right upper extremity disorder or injury or chronic arthritic symptoms during active service.

2.  Right acromioclavicular arthritis (degenerative joint disease) symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in 2009, some 64 years after service separation. 

3.  The Veteran has recurrent right acromioclavicular degenerative joint disease. 

4.  Recurrent right acromioclavicular degenerative joint disease has not been shown to be etiologically related to the Veteran's service-connected disabilities. 

5.  The Veteran did not sustain either a left upper extremity disorder or injury or chronic arthritic symptoms during active service. 

6.  Left acromioclavicular and left second distal interphalangeal degenerative joint disease/arthritis symptoms were not continuous since service separation; did not become manifest to a compensable degree within one year of service separation; and were first objectively manifested in 2009, some 64 years after service separation. 

7.  The Veteran has recurrent left acromioclavicular and left second distal interphalangeal degenerative joint disease. 

8.  Recurrent left acromioclavicular and left second distal interphalangeal degenerative joint disease. has not been shown to be etiologically related to the Veteran's service-connected disabilities. 


CONCLUSIONS OF LAW

1.  A right upper extremity disorder to include arthritis was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014). 

2.  A right upper extremity disorder to include arthritis is not proximately due to or a result of the Veteran's service-connected disabilities. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.310(a), 3.326(a) (2014). 

3.  A left upper extremity disorder to include arthritis was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred in such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2014). 

4.  A left upper extremity disorder to include arthritis is not proximately due to or the result of the Veteran's service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.310(a), 3.326(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

VA has issued several VCAA notices to the Veteran including a May 2001 notice which informed him of the evidence generally needed to support a claim of service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claim.  The May 2001 VCAA notice was issued to the Veteran prior to the March 2002 rating decision from which the instant appeal arises.  The Veteran's claims were readjudicated in the October 2003 statement of the case (SOC) and the multiple supplemental statements of the case (SSOC) issued to the Veteran.  Therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  The Veteran was afforded multiple VA examinations.  The Board finds that the VA examinations of record are adequate because they were performed by medical professionals, were based on a thorough examination of the Veteran, documented and considered the Veteran's complaints and symptoms, and include adequate opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that VA must provide an examination that is adequate for rating purposes).  Moreover, the July 2012 VA examination report reflects that all relevant records were reviewed and that the questions posed in the Board remand were answered.  Thus, the Board finds that no further examination is necessary regarding the claim for service connection.  

While the Veteran's attorney has argued that the July 2012 VA examiner's report was incorrect in that it indicated that the Veteran had not been diagnosed with degenerative joint disease when he had in fact been previously diagnosed, his argument is faulty in that the July 2012 VA examiner specifically indicated that the Veteran had been diagnosed with degenerative changes in the acromioclavicular joints in the past when rendering the requested opinions.  

The Veteran's attorney has also argued that the Veteran's service treatment records are not available for review.  In this regard, in a June 1999 letter, the RO indicated that the Veteran's service treatment records had been destroyed in a fire at the National Personnel Records Center in 1973.  However, a review of the record reveals that the Veteran's service treatment records are indeed in the file and that the record has been supplemented with many photocopies of the Veteran's treatment records, to include his service separation medical examination.  

All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102 , 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.


Right and Left Upper Extremity Disorders

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the provisions of 38 C.F.R. § 3.303(b) are for application.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served continuously for ninety days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b). 

38 U.S.C.A.§ 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 38 U.S.C.A. § 1154(b) does not establish service connection for a combat veteran; it aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  See Wade v. West, 11 Vet. App. 302, 305 (1998) (holding that "a combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability").  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Service connection is currently in effect for PTSD, arthritis of the spine, right lower extremity radiculopathy, right distal fibular fracture residuals, left lower extremity radiculopathy, hearing loss, tinnitus, and gastritis and gastroesophageal reflux disease.

The Veteran asserts that he sustained right upper extremity and left upper extremity degenerative joint disease (arthritis) as the result of his in-service combat parachute jump-related traumatic injuries and/or secondary to his service-connected lumbar spine and right lower extremity disabilities.

After a review of all the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain upper extremity injury or disease or chronic arthritis symptoms during active service.  The Veteran's service treatment records do not refer to a right upper extremity disorder, a left upper extremity disorder, upper extremity injury, or arthritis/degenerative joint disease.  The service documentation does reflect that the Veteran parachuted from an airplane over Occupied France in June 1944 during combat; sustained a right ankle fracture upon landing; and thereafter walked a significant distance to Spain.  There is no indication that the Veteran sustained either a right or left shoulder injury as a result of the parachute incident.  Moreover, on the Veteran's October 1945 service separation examination report, he was noted to have had fractured his right ankle in the parachute jump, but there were no findings of right or left shoulder problems and there were no other noted defects for the musculoskeletal system.  

In conjunction with his claim, the Veteran was afforded a VA examination in May 2009.  The Veteran complained of bilateral upper extremity arthritis at that time.  He denied having experienced any trauma to the joints.  Contemporaneous X-ray studies of the upper extremities revealed bilateral acromioclavicular degenerative disease, normal elbows and wrists; and left second finger distal interphalangeal joint degenerative changes.  The Veteran was diagnosed with "bilateral shoulders," "bilateral elbows," and "bilateral wrists." 

The examiner indicated that with respect to the opinion relating to the right and left upper extremities, the records were reviewed with the Veteran who agreed that there was nothing in the records to support treatment or presence of this when in the military.  The examiner indicated that certainly, the Veteran sustained injuries to at least include a fibular fracture after parachuting from an airplane.  He also noted that the Veteran was hospitalized in Spain for several weeks.  However, there were no notations or records about back or upper extremity problems until the last few years.  He stated that in other words, over 50 years went by before the claims were registered.  Therefore, it was his medical opinion that it was less as likely as not that the current upper extremity problems, as mentioned in the diagnoses, were due to or the result of problems encountered in the military and that they did not have any link to the conditions which were now service-connected.  He stated that with respect to the joints in the upper extremity, 60 years after severe trauma, one would expect to see significant and severe arthritis here.  The injuries sustained at the time of the parachute jump would be expected to greatly affect biomechanics in his spine and joints and cause more severe problems than the one saw at the present time.

At a July 2012 VA examination for compensation purposes, the Veteran was diagnosed with right shoulder tendonitis.  The examiner commented that it was not as likely as not that any chronic upper extremity disorder had its onset in service because there was no documentation or sequence of events to prove this.  He noted that the Veteran's complaints with the upper extremities were likely due to natural progression of disease with age.  The examiner observed that that the Veteran did have a parachute accident in which he broke his right lower leg and fell a distance, and X-rays in the past had shown some bilateral degenerative changes in the acromioclavicular joints.  However, these were likely due to natural progression of disease with age.  Therefore, the examiner could not find any valid medical reasoning that would show his chronic right and left upper extremity conditions were due to combat-related trauma.  He opined that they were most likely due to natural progression of disease with age.  The examiner indicated that he could not find any arthritis of the right upper and left upper extremities was incurred in or caused by service. 

The examiner further noted that the next issue asked about was if arthritis of the right and left upper extremity was aggravated beyond normal progression by the service-connected lower back condition or PTSD.  This examiner stated that he could not find any valid medical reasoning that would show any relationship between his lower back or PTSD causing specific worsening of any arthritis of the upper extremities because these issues do not occur.  Therefore, it did not appear that his "arthritis" of the upper extremities was aggravated beyond normal progression by service-connected lower back condition or PTSD.  He stated that there was no rational/medical basis to support this.

The Veteran has asserted that he has experienced shoulder pain following the parachute injury in 1944.  Such recent assertions, however, are inconsistent with, and outweighed by, other lay and medical evidence of record, including the Veteran's denial of health problems on his October 1945 service separation examination.  Moreover, as noted in the May 2009 VA examination report above, the Veteran denied having experienced any trauma to the joints in service.  He also agreed with the examiner at that time that the service treatment records did not demonstrate any findings of right or left shoulder problems.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertions of continuous symptoms since an in-service injury in 1944.  See Gardin v. Shinseki, 613 F.3d 1374, 1380 (Fed. Cir. 2010) (upholding Board finding that vague and inconsistent lay statements were not credible because they were in direct contradiction to the more credible, competent, reliable, and clearly documented medical evidence); Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).

Furthermore, on his initial application for compensation, received in June 1999, the Veteran did not report having shoulder problems or problems that could be causing his shoulder disorders.  This suggests to the Board that there was no pertinent shoulder symptomatology at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure in other instances where he believed he was entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting than for certain symptomatology to be omitted.  Thus, the Veteran's inaction regarding a claim for a shoulder disorder at the time of the 1999 application for benefits, when viewed in the context of his action regarding other claims for compensation, may reasonably be interpreted as indicative of the Veteran's belief that he did not suffer from shoulder problems since service, or the lack of shoulder symptomatology at the time he filed the claim, or both.  This contemporaneous evidence outweighs and is more probative than are his assertions voiced years later and in connection with a claim for disability benefits.  The above evidence is more probative than are his assertions, voiced well beyond his period of service, that any claimed shoulder disorder is related to his period of service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  For these reasons, the Board concludes that the assertions of shoulder symptoms since service are not credible. 

The Veteran has related his shoulder problems to his active service and/or his service-connected disabilities.  While the Veteran, as a lay person, is competent to describe observable symptoms such as pain and while lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, an opinion as to the etiology and onset of degenerative joint disease falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).  The Veteran's lay statements on the question of relating the current shoulder disorders to service and/or service-connected disabilities are not competent in the present case.  See Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Kahana, 24 Vet. App. at 433, n. 4 (2011).  Such diagnoses require clinical or diagnostic testing that the Veteran is not competent to address.

Next, service connection may be granted when the evidence establishes a nexus between active duty service and/or a service-connected disability and current complaints. The Veteran was afforded the opportunity to provide competent medical evidence or a competent opinion relating his current shoulder disorders to his period of service and/or his service-connected disabilities.  He has not provided either medical evidence or an opinion to support either proposition.  In contrast, the May 2009 and July 2012 VA examiners indicated that the Veteran's shoulder disorders were not related to his period of service or his service-connected disabilities.  These opinions were rendered following a thorough examination of the Veteran and a comprehensive review of the claims folder.  The examiners provided detailed rationale to support their opinions.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or misstated any relevant fact.  Therefore, the Board finds the opinions to be of great probative value regarding whether the Veteran's claimed right and left shoulder conditions are etiologically related to his period of service or his service-connected disabilities. 

The Board has considered the provisions of 38 U.S.C.A. § 1154(b).  As noted above, 1154(b) does not establish service connection for a combat veteran; it only aids him or her by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A combat veteran who has successfully established the in-service occurrence or aggravation of an injury pursuant to § 1154(b), must still submit sufficient evidence of a causal nexus between that in-service event and his or her current disability.  A veteran must still generally establish the claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  In the current case, it has not been demonstrated that the Veteran injured his shoulders in service.  Moreover the Veteran, at his May 2009 examination, indicated that he did not sustain trauma to his shoulders.  Furthermore, there has been no medical evidence submitted demonstrating a relationship between any current shoulder disorder and the Veteran's period of service, to include as a result of the 1944 parachute accident.  

In the Brief of the Appellant regarding the Board's December 2013 denial of service connection for the left and right shoulder disorders, it was noted that the March 2013 Board decision granted service connection for arthritis of the spine and argued that spine and bilateral upper extremity arthritis claims are identical.  However, as discussed above, the weight of the evidence with regard to the right and left shoulder issues does not demonstrate a nexus to service.  As noted above, both VA examiners have stated that it is less likely than not that the Veteran's current shoulder disorders were related to his period of service, with the examiners providing rationale as to why the current shoulder disorders were not related to service following a review of the claims folder.  

In this case, right upper extremity and left upper extremity disorders including arthritis were not shown during active service or for many years thereafter, including no chronic symptoms during service, no manifestation to a compensable degree within one year of service separation, and no continuous post service symptoms.  The disorders have not been shown to be related to the Veteran's arthritis of the spine and other service-connected disabilities.  The weight of the competent evidence demonstrates that the currently diagnosed disabilities were neither incurred in or related to active service nor secondary to a service-connected disorder.  For these reasons, the Board finds that service connection for both a right upper extremity disorder, to include arthritis, and a left upper extremity disorder, to include arthritis, is not warranted.  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application and the claims must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a right upper extremity disorder, to include arthritis, is denied. 

Service connection for a left upper extremity disorder, to include arthritis, is denied. 


REMAND

As it relates to the issue of service connection for hypertension, the parties, in their January 2015 JMR, noted that Remand was required for the Board to provide an adequate statement of reasons or bases for its denial of service connection for hypertension.  The parties indicated that the that Board should adequately explain its conclusion that the Veteran's assertion that he manifested hypertension due to PTSD was based solely on his own lay statements.  The parties observed that in reaching this conclusion, the Board did not consider or discuss the PTSD literature submitted by the Veteran in July 2009 that noted a potential relationship between PTSD and cardiovascular health, including hypertension.  The parties found that as the Board did not address this relevant evidence in its decision, its statement of reasons or bases was inadequate, necessitating remand. 

A review of the record reveals that a May 2009 VA examiner indicated that medical literature revealed no relationship between PTSD and hypertension.  Subsequent to the May 2009 opinion, the Veteran, through his attorney, submitted a medical article demonstrating a possible relationship between cardiovascular problems and PTSD in support of the Veteran's claim.

The Veteran was afforded an additional VA examination in July 2012 to determine the etiology of the Veteran's hypertension and its relationship, if any, to his service-connected disabilities. to include PTSD.  When addressing the issue of secondary service connection, the VA examiner indicated that the Veteran's hypertension had been present since 2000.  He noted that one would expect that if hypertension were truly being caused by PTSD, it would have begun many, many years ago.  The examiner stated that he could not find that hypertension was as likely as not due to or the result of PTSD.  He also indicated that there was no evidence to suggest aggravation either.  The examiner stated that the likely cause of hypertension was the natural progress of disease with age. 

The May 2009 VA examiner's opinion was rendered prior to the Veteran submitting medical literature in support of his claim.  As such, the examiner did not have an opportunity to address the medical literature.  As to the July 2012 VA examiner's opinion that the Veteran's hypertension should have begun many years ago if it were related to his PTSD, service connection for PTSD was not granted until 1999, in close proximity to the Veteran's hypertension onset.  Moreover, while the examiner stated that there was no evidence to suggest aggravation, he did not address the medical literature submitted by the Veteran's attorney.  Given the foregoing, the Veteran should be afforded an additional VA examination to determine the etiology of any current hypertension and its relationship, if any to his service-connected disabilities, to include PTSD.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension.  All indicated tests and studies should be performed and all findings must be reported in detail.  The entire record must be made available to the examiner for review.  The examiner is requested to render the following opinions:  

(a)  Is it as likely as not (50 percent probability or greater) that any current hypertension is caused by any service-connected disorder, to include PTSD?

(b)  If not, is it at least as likely as not (50 percent probability or greater) that any current hypertension is aggravated (permanently worsened) by any service-connected disorder, to include PTSD?  If aggravation is found, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.

When rendering the above opinions, the examiner should note and address the medical literature regarding PTSD/cardiovascular system problems submitted by the Veteran's attorney.  

Complete detailed rationale is requested for any opinion that is rendered.  

2.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


